Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what is meant by the dental prosthesis is produced from a gum part and prosthetic teeth arranged on the gum part. As best understood, the examiner treat the claim as the dental prosthesis having a gum part and prosthetic teeth.  Further, in line 3, “the surface” lacks antecedent basis.  The same applies to claim 18. 
Regarding claim 3, is the applicant trying to say the gum part is produced by milling a plastic blank? Please clarify the language. Furthermore it is not clear how the first plastic blank and the second plastic blank are modified in order to glue teeth to the gum part. It appears some intermediate steps are missing in the claim. 
Regarding claim 4, is the glue effected by the solvent ? It is not clear what is meant by the claimed limitation. Claim 1 already recites the dental prosthesis being effected with a solvent. 
Claims 8-11, 13, 15, 17-19, 21 uses the term “preferably.” Further claim 17 recites “optionally.” It is not clear if the limitation followed by the term should be treated as positive limitation.  The Examiner suggests removing the term to clarify the claimed limitations. 
Regarding claim 15, it is not clear if the applicant intends to invoke the means plus function limitation by reciting “by means of compressed air.” The compressed air is the mean, thus, removal of the term by means of is recommended. 
Regarding claim 22, it is not clear what the claim is trying to say. It appears to be vague. The Examiner suggests removing the claim. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772